Citation Nr: 0918409	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a left knee strain, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran and A.H.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1986 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the Veteran's claim 
for a rating in excess of 30 percent for his left knee 
disability.  The Veteran's disagreement with the rating 
assigned led to this appeal.  The Veteran's claim has been 
transferred to the RO in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2006.  A transcript of that hearing has been 
associated with the claims file.  During the hearing, the 
Veteran testified that he underwent surgery for his service-
connected left knee disability in February 2006 and had filed 
a claim for a temporary total rating.  Subsequently, in June 
2007, the Board remanded the case for additional development, 
to include obtaining medical records and a VA orthopedic 
examination.  In December 2008, the RO provided a 
Supplemental Statement of the Case (SSOC).

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the June 2007 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

The claims file appears to raise informal claims of 
entitlement to direct service connection for a left shoulder 
disability, glaucoma and a low back disability, as well as a 
claim of entitlement to secondary service connection for a 
right knee disability.  These issues are not developed for 
appellate consideration and are referred to the RO for 
appropriate action.  On appeal in June 2007, the Board 
referred the temporary total rating claim to the RO for 
appropriate action.  The Board notes that the RO has yet to 
develop this claim.  Accordingly, the Veteran's temporary 
total rating claim is again referred to the RO for 
development.   

FINDINGS OF FACT

1.  The Veteran's service-connected left knee strain has been 
manifested by pain, slight noncompensable limitation of 
flexion, slight instability, slight subluxation, frequent 
episodes of locking with pain and effusion into the joint, 
mild disuse atrophy of the left quadriceps muscle, and a 
meniscus tear.

2.  The preponderance of the competent evidence is against a 
finding of arthritis,  ankylosis, limitation of extension, 
limitation of flexion to less than 90 degrees, or more than 
slight instability or slight subluxation of the left knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
service-connected left knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.


a. Duty to Notify 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Further, as recently held by the Court in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in terms of an increased 
rating claim, VCAA duties require: (1) that VA inform the 
claimant that to substantiate an increased rating claim, he 
must provide (or ask the Secretary to obtain) medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that the worsening has had on 
the claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  
In addition, the Vazquez Court noted that if the Diagnostic 
Code under which the claimant had been rated contains 
criteria for a higher disability rating that he could not 
satisfy by demonstrating merely a noticeable worsening and 
accompanying impact on employment and daily life, but could 
only demonstrate such worsening by providing certain test 
results or specific measurements, VA must provide at least 
general notice of this requirement.  Id.

The May 2004 letter from the RO and the July 2007 letter from 
the AMC satisfy these mandates.  The letters informed the 
Veteran about the type of evidence needed to support his 
increased rating claim, namely, proof that his service-
connected knee disability had increased in severity.  These 
letters indicated that such proof could take the form of 
doctor's statements, laboratory test results, and personal or 
other lay statements.  The letters clearly disclosed VA's 
duty to obtain certain evidence for the Veteran, such as 
medical records and records held by any Federal agency, 
provided the Veteran gave consent and supplied enough 
information to enable their attainment.  They made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  These letters additionally 
apprised the Veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in a June 
2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the RO 
decision that is the subject of this appeal.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice followed 
by readjudication of the claim, as demonstrated by the 
December 2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  

In this case, the Board finds that the VCAA letters do not 
contain the level of specificity set forth in Vazquez-Flores.  
However, as explained below, any error raised by such defect 
is rebutted because of evidence of actual knowledge of what 
is required to substantiate the claim for a higher rating for 
a left knee disability on the part of the Veteran and his 
representative.  

During the course of his appeal, the Veteran has claimed that 
his disability caused him first to miss work and then 
resulted in his unemployment.  Significantly, the Court noted 
in Vazquez-Flores that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez, 
supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  The Board notes that the May 2004 and July 2007 
letters informed the Veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected disability was worse than rated.  It indicated that 
such proof could take the form of reports and statements from 
doctors, laboratory results and X-rays, in addition to 
personal and lay statements.  The Board notes that the 
Veteran is unemployed.  Furthermore, the Veteran's statements 
discuss how his knee disability affects his daily life.  See 
Hearing Transcript (where Veteran claimed that if he moved 
the wrong way he would fall).  Based on the March 2004 letter 
and the demonstration of actual knowledge by the Veteran and 
his representative, the Board finds that first and fourth 
requirements of Vazquez-Flores are substantially satisfied.  
As to the applicable rating criteria, the Board finds that 
the Veteran is not prejudiced by this omission in the 
adjudication of his increased rating claim.  During the 
course of this appeal, the Veteran has been represented at 
the RO and before the BVA by a Veterans Service Organization 
(VSO) recognized by the VA, specifically the Veterans of 
Foreign Wars of the United States (VFW), and the Board 
presumes that the Veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  The argument presented on 
behalf of the Veteran reflects that actual knowledge of what 
was needed to substantiate the claim; therefore, the second 
element listed above is substantially satisfied.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  See February 2009 646.  (With 
respect to what rating criteria are applicable, as explained 
in more detail below, the Veteran's disability is primarily 
rated under Code 5257, although the Board has considered 
whether a higher rating can be granted under alternative 
rating criteria, as did the RO, to include for rating 
limitation of motion).  Furthermore, the June 2005 SOC and 
December 2008 SSOC notified the Veteran of the relevant 
Diagnostic Codes.  

In addition, the June 2005 letter informed the Veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the second element is satisfied. 

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and he in fact did receive 
VA examinations in September 2004 and October 2008.  In 
correspondence dated September and October 2005, the Veteran 
claimed that not all of his medical examinations were in the 
claims file.  However, the Board notes that the Veteran's 
response to the July 2007 VCAA letter made no mention of 
additional medical records.  Nor did the Veteran raise this 
issue during his testimony before the Board.  In his May 2004 
claim, the Veteran indicated that he has only received 
medical treatment from the VA.  The claims file contains VA 
treatment records from the Dayton VAMC, Lima CBOC, and 
Buffalo VAMC.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  See 38 
C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 


II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. § 
4.71a.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  38 C.F.R. § 4.45.

The Veteran's service-connected left knee disability is rated 
30 percent under Diagnostic Codes 5003 and 5256 through 5263.  
Diagnostic Code 5003 pertains to degenerative arthritis.  
Diagnostic Codes 5256 through 5263 pertain to impairment of 
the knee.

Diagnostic Code 5256, which governs ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, while a veteran will garner a 40 percent rating with 
flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  When a veteran has flexion between 20 
degrees and 45 degrees, he will generate a 50 percent rating 
and knee ankylosis that is extremely unfavorable, with 
flexion at an angle of 45 degrees or more warrants a maximum 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 30 percent is warranted for severe subluxation or 
lateral instability.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Under Diagnostic Code 5259, a single 10 percent rating is for 
application for semilunar removal of cartilage with 
symptomatology.  A higher disability evaluation is not 
provided under this code.  38 C.F.R. § 4.71a, Code 5259.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 30 
percent rating is warranted for leg flexion limited to 15 
degrees.

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a 30 percent rating for a limitation to 
20 degrees, 40 percent for extension limited to 30 degrees, 
and a maximum of 50 percent for a limitation to 45 degrees.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Diagnostic Code 5262 is not applicable to this appeal as it 
pertains to impairment of the tibia and fibula characterized 
by malunion or nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Service connection in this case is for a left knee 
strain; there is no history of a fracture or other deformity 
of the left tibia or fibula.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when X-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003 (degenerative arthritis) 
and 5010 (traumatic arthritis).  DC 5010 directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the  
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the  
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court held in Hart v. Mansfield, 21 Vet App 505 (2007), 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The Court recognized that 
if VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Factual Background

VA Treatment Records

A May 2003 treatment record indicates that Veteran was in a 
motor vehicle accident after his left knee locked up and 
became stuck under the brake pedal.  There was no swelling, 
abrasion, or evidence of acute injury except for a small area 
of erythema on the inner aspect of the left upper leg where 
the Veteran's knee brace ended.  The clinician noted LOM and 
tenderness upon slight touch.  X-rays were normal.  The 
assessment was MS pain, status post motor vehicle accident.

A June 2003 physical therapy record indicates that the 
referring diagnosis was degenerative joint disease.  The 
Veteran was fitted for a straight cane.

An April 2004 treatment record indicates that the Veteran 
complained of knee pain, which he rated 8/10.  He claimed 
that he was unable to work in a convenience store.  There was 
no swelling or tenderness.  X-rays were normal.  The 
assessment was status post motor vehicle accident.  The 
Veteran received a new brace.

September 2004 VA Examination

The veteran complained of left knee pain, stiffness, and 
episodic locking on average two times per week.  He reported 
flare-ups twice a month lasting two days, which resulted in 
more pain and rendered him primarily housebound.  He also 
reported using a knee braces and crutches.  He denied any 
history of inflammatory arthritis.  The Veteran was able to 
perform activities of daily living.  He did not drive because 
of problems with his knee locking.  He could walk for 
approximately 10 minutes and stand for "fairly long 
durations."  The Veteran related that he had missed four 
days of work in the previous year due to knee pain.  

Upon examination, the Veteran walked with a slight limp.  He 
used a cane and had a knee brace on.  There was some 
suggestion of some slight swelling.  There was no gross 
abnormality of color, deformity, atrophy, or temperature 
abnormality.  There was crepitus, swelling, and "some 
pain."  Left knee range of motion was zero degrees extension 
and 120 degrees flexion, with pain from 110 to 120.  
Stability testing of both knees was normal.  There was no 
change in range of motion, weakness, fatigability, 
incoordination, or pain with repeated flexion and extension.
X-rays were within normal limits.  Although the claims file 
was not available, the physician assistant thoroughly 
reviewed the Veteran's computerized VA records.  The 
assessment was left knee sprain.




VA Treatment Records

In April 2005, the Veteran stated that his left knee pain was 
getting worse.  The Veteran was using a cane, although the 
clinician noted that he could walk without it.  There was no 
evidence of swelling or fluid wave.  There was slight 
patellar tenderness with LOM on retroflexion.  The assessment 
was degenerative joint disease.

A February 2006 pre-operative report indicates that the 
Veteran could squat to 90 degrees with pain.  There was no 
deformity or effusion.  Range of motion for flexion  was 130 
degrees and extension was zero degrees.  There was tenderness 
at the medial joint line.  The medial collateral ligament 
opened by 0 mm with a valgus stress test, and the lateral 
collateral ligament opened by 0 mm with a varus stress test.  
McMurray's test was negative.  Lachman and pivot shift were 
difficult to elicit.  X-rays showed no major abnormalities.  
The doctor noted that an October 2005 MRI showed medial 
subluxation of the patella, which was associated with an 
element of sprain involving the lateral retinaculum.  The 
assessment was left knee chondromalacia of the patella.  

On February 17, 2006, the Veteran underwent an arthroscopy 
with partial menisectomy for a lateral meniscus tear, left 
knee.

The Veteran received physical therapy for his left knee from 
February 2006 through May 2006.

A March 2006 treatment record indicates that the Veteran 
rated his pain as 5/10.  He reported limitations in range of 
motion and strength.  He was using crutches.  There was 
minimal edema.  Inflection of the knee measures 0-90 degrees, 
with some pain towards the end ranges.  There was tenderness 
surrounding the left knee in general, but particularly in the 
medial compartment.  Ligament tests were negative.  The left 
patella was slightly hypomobile.  X-rays were normal.

A May 2006 treatment note indicates that the Veteran rated 
the pain as 1/10.  There were no signs of inflammation.  Left 
knee range of motion was 130 degrees.  Muscle strength was 
good and excellent on the contralateral side.

A May 2006 physical therapy note indicates that the Veteran 
"still complained of left knee discomfort probably from 
standing and walking at work."  The Veteran rated the pain 
as 3/10 and described it as a dull intermittent aching pain.

June 2006 Travel Board Hearing

The Veteran indicated that he was off work from February to 
April 2006 following his surgery.  He described the surgery 
as arthroscopic, and indicated that the doctor had removed 
scar tissue and repaired a dual meniscus tear.  He worked as 
a convenience store clerk, which he described as "very 
difficult" due to the fact that he stands eight hours a day.  
He reported wearing a TENS unit and knee brace, and taking 
prescription pain medication twice a day.  The Veteran also 
reported a history of locking and swelling prior to the 
surgery.  He testified that he still has swelling and pain.  
He stated that his boss was very understanding and ordered 
him to sit down whenever his knee started to hurt.  The 
Veteran submitted a document filled out by his employer, 
which indicates that the Veteran worked as a sales associate 
for a convenience store and that his duties consisted of 
handling money from customers.

VA Treatment Records 

A December 2006 treatment note indicates that the Veteran 
still had some pain when walking.  He used a TENS unit and 
wore a brace.  Pain was alleviated with Meloxicam.  He 
reported swelling which became worse when standing.  An 
orthopedic consultation was requested. 

A January 2007 treatment note indicates that the Veteran 
complained of left knee pain and "giving way."  He walked 
with a stiff legged painful (medially) left leg gait.  He was 
able to deep squat half-way with increasing anterior pain.  
There was no effusion.  Range of motion was to 120 degrees.  
The clinician noted "tender min med and lat left knee, 
seated knee extension to neutral."  There was very mild 
anterior compartment crepitus, and mild quad atrophy.  X-rays 
were unremarkable.
The assessment was disuse atrophy, left knee.  The doctor 
prescribed home physical therapy with continued use of 
medication and ice, and weaning from the brace.  The doctor 
explained that the Veteran's knee was very deconditioned and 
that structurally it was stable.  The Veteran indicated that 
he was unhappy with the assessment in a follow-up telephone 
conversation.

A March 2007 treatment record indicates that the Veteran 
continued to have pain with walking.  He reported being 
unable to stand more than 1-2 hours without pain, and 
indicated that he "feels this keeps him from being able to 
work as a convenience store clerk."  There was good range of 
motion and the ligaments were stable.  There was no effusion.  
D.D.C., (initials used to protect privacy), M.D.,  noted 
tenderness and crepitus with palpation of the patella, and 
there was a positive patellar grind.  The diagnosis was 
probable patellofemoral syndrome.  Dr. D.D.C. wrote a note 
limiting standing to four hours and advised the Veteran that 
"he may wish to see BVR about being retrained for a new 
job."

The Veteran's July 2007 Statement

The Veteran rated his pain as 5-6/10, but reported flare-ups 
"at times" of 10/10 lasting 1-2 weeks.  He stated that he 
took pain medication three times a day.  The Veteran stated 
that "[Dr. D.D.C. has told me I could work.  But I cannot 
kneel[] or squat[], no standing more than 4 hours."

VA Treatment Records 

November 2007 X-rays revealed no change since the previous 
examination.

A December 2007 treatment note indicates that the Veteran 
reported more pain, swelling, popping, and locking of his 
left knee.  It "bothered" him to stand or walk very far.  
Heat, ice, medication, and use of a brace did not alleviate 
the pain.  The assessment was probable patellofemoral 
syndrome, rule out cartilage tear.  The clinician prescribed 
Etodolac.

January 2008 X-rays were normal.  However, a January 2008 MRI 
revealed a small cystic structure adjacent to the posterior 
horn-body junction of the medial meniscus, which the 
clinician thought might be a parameniscal cyst suggestive of 
a small underlying tear of the posterior horn-body junction 
of the medial meniscus.  However, he noted that it could also 
be a ganglion cyst or distention of the tibial collateral 
bursa.  There was also a small joint effusion.  There was no 
evidence of high grade chondromalacia.  The anterior cruciate 
ligament was intact.

A March 2008 orthopedic examination of the Veteran's left 
knee showed that there was no swelling or erythma noted.  
There was tenderness over the entire knee surface.  Range of 
motion was to 120 degrees.  There was mild anterior 
compartment crepitus and mild quad atrophy.  There was no 
pain or laxity on varus/valgus stress tests.  The assessment 
was knee pain "most likely due to deconditioned knee from 
retropatellar/patellofemoral symptoms."  The clinician 
advised the Veteran to continue his home physical therapy and 
gave him a new brace.

An April 2008 treatment note indicates that the Veteran's 
knee pain was controlled with Tramadol and Etodolac.

During a July 2008 primary care appointment, the Veteran 
stated that the March 2008 orthopedic doctor told him "I had 
severe damage to the knee, 1 wrong move and I'll be crippled 
for life."  He complained of continued aching, which became 
worse when standing or walking.  Wearing a brace and a TENS 
unit, in addition to medication, helped.  He walked with a 
cane.  The Veteran indicated that he was filing for 
disability.  He stated that he could no longer work as a 
convenience store clerk because he "can't walk or stand that 
much."

A July 2008 orthopedic note indicates that the Veteran's 
primary care physician wanted him to start more extensive 
therapy/rehabilitation.  The doctor indicated that the 
Veteran could participate in physical therapy without 
restrictions.


October 2008 VA Examination

The Veteran complained of pain, weakness, and instability 
particularly with stairs.  The pain radiates up to his mid 
thigh.  The Veteran rated the pain as 7/10.  He reported 
daily flare-ups lasting 1-2 hours and rated as 9/10.  He also 
reported using a knee brace, a cane, and a TENS unit.  He 
related a history of falls.  The Veteran was able to perform 
activities of daily living.  He was able to drive.  He could 
walk for approximately half a mile, sit for approximately 15-
20 minutes, and stand for approximately 15-20 minutes 
secondary to his knees locking up.  The Veteran related that 
he could no longer hike, and that "he was told he could no 
longer do the job he is employed at because he is on his feet 
too much."  The Veteran indicated that he had surgery in 
2006, and described it as a "medial imbrication of his 
VMO."  The examiner noted that this is typically an open 
procedure but found no scar consistent with such a procedure.  
He reviewed the claims file and electronic documentation from 
the procedure and noted that there was no mention of a medial 
imbrication or debridement of the tissue as the Veteran 
described.  He further noted that while it was possible this 
procedure was done arthroscopically, the dictated operative 
report made no mention of it.

Upon examination, the Veteran walked with a slight limp.  
There was some suggestion of some slight swelling.  Left knee 
range of motion was to 125 degrees flexion.  Stability 
testing was normal.  Lachman's and McMurray's testing were 
negative.  There was negative anterior and posterior drawer, 
and negative patellar grind.  There was tenderness to 
palpation in the anterior medial femoral condyle.  There was 
no medial or lateral joint line tenderness.  The Veteran was 
able to do double limb squats to approximately 90 degrees 
limited by pain.  He was unable to do a single limb knee 
bend.  Repetitive motion testing did not elicit pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
diagnosis was left knee status post lateral medial 
meniscectomy with residual pain and disuse atrophy.





b. Discussion

In weighing the Veteran's testimony and statements, treatment 
records and VA examinations of record, the Board concludes 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for a left knee 
disability.  

The medical evidence demonstrates that the Veteran does not 
have the degree of limitation of extension required for a 
compensable rating under Diagnostic Code 5261.  Specifically, 
the Veteran has consistently displayed full extension (zero 
degrees) without pain.  In addition, there is no indication 
of a fracture of the tibia or fibula, nor is there any 
suggestion of either malunion or nonunion of these bones in 
the left leg.  Service connection is in effect for a left 
knee strain.  Under these circumstances, Diagnostic Code 5262 
is not applicable.  There is no medical evidence of ankylosis 
or complete immobility of the joint.  Thus a higher rating 
under Diagnostic Code 5256 is not warranted.  

As noted above, in VAOPGCPREC 23-97, the VA General Counsel 
stated that when a knee disorder is rated under Diagnostic 
Code 5257 and a Veteran also has any limitation of knee 
motion that at least meets the criteria for a zero percent 
evaluation under Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  In a subsequent opinion, it was 
held that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCREC 9-98; see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5003; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  In this case, the evidence contains clinical 
diagnoses of degenerative joint disease of the left knee in 
June 2003 and April 2005 but multiple X-rays and an MRI study 
have consistently ruled out a diagnosis of arthritis.  The 
radiographic studies are more probative on this question.  In 
fact, X-ray confirmation of a clinical impression of 
arthritis is required to rate arthritis.  See 38 C.F.R. 
§ .71a, Diagnostic Code 5003.  There is no such radiographic 
evidence in this case.

The clinical evidence shows that the Veteran has some slight 
limitation of motion of the left knee with pain beginning 
between 110 and 120 degrees but such limitation of flexion 
falls far short of what is required for a compensable rating 
under Diagnostic Code 5260.  That code requires that, in 
order to warrant a 10 percent rating, flexion must be limited 
to 45 degrees.  The provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, or DeLuca, supra do not afford a basis for an increased 
schedular evaluation for the left knee because the medical 
evidence does not show additional limitation of flexion or 
any limitation of extension due to pain or flare-ups of pain, 
supported by objective findings, to a degree that would 
support a compensable rating, nor is there any such 
additional limitation of motion due to weakness, excess 
fatigability, incoordination or any other symptom or abnormal 
objective finding.  As there is no limitation of extension or 
compensable limitation of flexion, separate ratings for 
limitation of extension and flexion are not warranted under 
VAOPGCPREC 9- 2004. 

The Board turns next to the questions of locking, instability 
and subluxation of the left knee.  As to the question of 
instability, clinical evaluations have consistently shown 
that the left knee has been stable.  Multiple tests for 
instability have been negative.  However, with consideration 
of the Veteran's history of his left knee giving way, a 
finding of mild quadriceps atrophy, his credible testimony in 
June 2006 describing such, his apparent need for a knee brace 
on a continuing basis, and the apparent history of a meniscus 
tear (see, e.g., June 2008 MRI, showing slight medial 
meniscus tear), there is sufficient evidence of slight 
instability even in the absence of objective evidence of 
same.  Since examinations have been essentially negative for 
abnormal clinical findings relating to instability of the 
left knee, the Board cannot find that there is more that 
slight instability.  There is also an isolated MRI finding of 
medial subluxation of the left patella.  See February 2006 
preoperative note, wherein a clinician referred to an October 
2005 MRI.  The degree of subluxation was not reported.  
Numerous X-rays before and after this observation, along with 
more recent MRI studies, were negative for subluxation of the 
left knee.  Under these circumstances, the Board finds that 
no more than slight subluxation of the left patella is 
apparent at any point during the period of time at issue.  
Slight instability or slight subluxation is rated 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  (Emphasis 
added.)  As there is no X-ray evidence of arthritis, separate 
compensable ratings for instability and arthritis with 
limited or painful motion of the left knee are not warranted 
under VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

With respect to locking of the left knee, while dislocation 
of the semilunar cartilage of the left knee is not readily 
apparent, there is clinical evidence of frequent episodes of 
locking with pain and MRI evidence of effusion in the left 
knee joint.  The current 30 percent rating, however, takes 
into account the maximum rating of 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 for such findings.   

In view of the foregoing, the Board finds that the Veteran's 
left knee strain has been manifested by pain, slight 
noncompensable limitation of flexion, slight instability, 
slight subluxation, frequent episodes of locking with pain 
and effusion into the joint, mild disuse atrophy of the left 
quadriceps muscle, and a small meniscus tear.  The 
preponderance of the competent evidence is against a finding 
of arthritis, ankylosis, limitation of extension, limitation 
of flexion to less that 90 degrees, or more than slight 
instability or subluxation of the left knee.  The 10 and 20 
percent ratings under Codes 5257 and 5258, respectively, are 
consistent with the current 30 percent rating.  Under these 
circumstances, the criteria for a rating in excess of 30 
percent for a service-connected left knee left knee strain 
have not been met.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 (2008). 

Extraschedular Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There has been 
no showing by the Veteran that his service-connected knee 
disability has necessitated frequent hospitalizations (he was 
hospitalized in February 2006 for knee surgery and has a 
pending temporary total rating claim).  While the Board 
acknowledges that the Veteran, in September 2004, indicated 
that he had missed four days of work because of his knee 
disability, such is not consistent with marked interference 
with employment.  In June 2006, the Veteran testified that 
pain in his knee rendered it difficult for him to perform his 
professional duties as a convenience store clerk.  In October 
2008, the Veteran indicated that he was unemployed because he 
could no longer perform the duties required by his position 
as convenience store clerk.  However, he has submitted no 
supportive evidence from an employer to support these 
allegations.  In addition, the Board notes that in July 2008, 
a VA doctor told the Veteran that his condition is not 
completely disabling.  The current 30 percent rating for the 
Veteran's knee takes into account significant industrial 
impairment; the degree of knee disability shown is not beyond 
that contemplated by the rating schedule.  Thus, the criteria 
for submission for consideration of an extraschedular rating 
for his knee disability pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A scheduler rating in excess of 30 percent for the Veteran's 
service-connected left knee strain is denied.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


